State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered:    July 7, 2016                   D-40-16



In the Matter of ATTORNEYS IN
   VIOLATION OF JUDICIARY LAW
   § 468-a.

COMMITTEE ON PROFESSIONAL                   MEMORANDUM AND ORDER
   STANDARDS,                                     ON MOTION
                    Petitioner;

JUDITH J. PHILLIPS,
                      Respondent.

(Attorney Registration No. 2529691)


Calendar Date:   March 21, 2016

Before:   Garry, J.P., Egan Jr., Rose, Clark and Aarons, JJ.




      Monica A. Duffy, Committee on Professional Standards,
Albany, for petitioner.

      Judith J. Phillips, Springfield, Massachusetts, respondent
pro se.




Per Curiam.

      Respondent, who was admitted to practice by this Court in
1993, was suspended by this Court's order dated June 15, 2000 for
failure to comply with the attorney registration requirements of
Judiciary Law § 468-a (273 AD2d 600 [2000]).

      Respondent now requests reinstatement on the ground that
she has complied with the attorney registration requirements of
Judiciary Law § 468-a and the Rules of the Chief Administrator of
                              -2-                  D-40-16

the Courts (see 22 NYCRR part 118).   Petitioner does not object
to respondent's application.

      Respondent's application is granted and she is ordered
reinstated, effective immediately.

     Garry, J.P., Egan Jr., Rose, Clark and Aarons, JJ., concur.



      ORDERED that respondent's application is granted; and it is
further

      ORDERED that respondent is reinstated as an attorney and
counselor-at-law in the State of New York, effective immediately.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court